 Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18   PageID.1   Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

Trustees of the
OPERATING ENGINEERS LOCAL 324 HEALTH CARE
PLAN, the OPERATING ENGINEERS LOCAL 324
PENSION FUND, the OPERATING ENGINEERS LOCAL
324 RETIREE BENEFIT FUND, the OPERATING
ENGINEERS LOCAL 324 VACATION FUND, the
OPERATING ENGINEERS LOCAL 324 SUPPLEMENTAL
VACATION FUND, the OPERATING ENGINEERS LOCAL
324 APPRENTICESHIP FUND, the OPERATING
ENGINEERS LOCAL 324 INDUSTRY ADVANCEMENT
FUND, the OPERATING ENGINEERS LOCAL 324 LABOR
MANAGEMENT FUND, and the OPERATING ENGINEERS
LOCAL 324 DEFINED CONTRIBUTION PENSION PLAN,

     Plaintiffs,
                                               Case No.
v.
                                               Hon.
C & E CONTRACTOR SERVICES, INC.,
a Michigan corporation, and ELIJAH WHITE, Individually,

     Defendants.
_____________________________________________/

SACHS WALDMAN, PROFESSIONAL CORPORATION
GEORGE H. KRUSZEWSKI (P25857)
HOPE L. CALATI (P54426)
Attorneys for Plaintiffs
1423 E. Twelve Mile Rd.
Madison Heights, MI 48071
(248) 658-0800 telephone
(248) 658-0801 facsimile
_____________________________________________/

                               COMPLAINT

                                     1
 Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18           PageID.2    Page 2 of 13




      PLAINTIFFS state the following:

             1.     Plaintiffs Trustees of the OPERATING ENGINEERS LOCAL

324 HEALTH CARE PLAN, Trustees of the OPERATING ENGINEERS LOCAL

324 PENSION FUND, Trustees of the OPERATING ENGINEERS LOCAL 324

RETIREE BENEFIT FUND, Trustees of the OPERATING ENGINEERS LOCAL

324 VACATION FUND, Trustees of the OPERATING ENGINEERS LOCAL

324 SUPPLEMENTAL VACATION FUND, Trustees of the OPERATING

ENGINEERS LOCAL 324 APPRENTICESHIP FUND, Trustees of the

OPERATING ENGINEERS LOCAL 324 INDUSTRY ADVANCEMENT FUND,

Trustees    of    the   OPERATING          ENGINEERS         LOCAL        324   LABOR

MANAGEMENT FUND, and Trustees of the OPERATING ENGINEERS

LOCAL 324 DEFINED CONTRIBUTION PENSION PLAN (collectively,

“Funds”), are the Trustees of those Funds, respectively, which were established

through collective bargaining, are maintained and administered pursuant to

Section 302 of the Labor-Management Relations Act of 1947, as amended

(“LMRA”), 29 U.S.C. § 185, et seq., and the Employee Retirement Income

Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001, et seq., and

maintain their principal offices located in this judicial district.



                                            2
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18       PageID.3    Page 3 of 13




            2.     Defendant C & E CONTRACTOR SERVICES, INC.,

(“SERVICES”) is a Michigan corporation doing business in an industry affecting

commerce within the meaning of 29 U.S.C. §142 and §185 and 29 U.S.C. §

1002(5) and (12). Its principal place of business is in the City of Lansing, County

of Eaton, State of Michigan.

            3.     Defendant ELIJAH WHITE is an individual residing, upon

information and belief, in the City of Eaton Rapids, County of Eaton, State of

Michigan, and the principal owner and officer of SERVICES. The Individual

Defendant is responsible, with others, for running the day-to-day operations of the

company and responsible for all its decisions pertaining to the payment of

contributions to the Funds, including decisions whether to pay contributions.

            4.     The Individual Defendant is an employer or agent of an

employer engaged in commerce and in an industry or activity affecting commerce

as defined in Sections 501(1) and (3) of LMRA, 29 U.S.C. §142(1) and (3), and

within the meaning of Section 301(A) of LMRA, 29 U.S.C. §185(A), or the agents

acting in the interest of such an employer as defined in Sections 501(3) of LMRA,

29 U.S.C. §142(3). The Individual Defendant is an employer within the meaning

of Section 3(5) of ERISA, 29 U.S.C. §1002(5) and is thus obligated to make



                                        3
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18        PageID.4   Page 4 of 13




contributions to a multi-employer Plan within the meaning of Section 515 of

ERISA, 29 U.S.C. §1145.

             5.    Insofar as Count I of this Complaint is concerned, jurisdiction

of this Court is predicated on Section 301 of LMRA, 29 U.S.C. §185, and Sections

502(a)(3) and 515 of ERISA, 29 U.S.C. §1132(a)(3) and §1145, this being a suit

for breach of the fringe benefit provisions of a collective bargaining agreements

(“Agreements”) entered into by the Local Union 324 of the International Union of

Operating Engineers (“Operating Engineers Union”), an unincorporated labor

organization representing employees in an industry affecting commerce within the

meaning of 29 U.S.C. §142 and §185 and 29 U.S.C. §1002(12), to which

Defendant SERVICES, as an employer, is bound. With respect to Count II of this

Complaint, jurisdiction of this Court is predicated on Sections 404(a)(1)(A) and

502(a)(2) and of ERISA, 29 U.S.C. §1104(a)(1)(A) and §1132(a)(2), this being a

suit for breach of ERISA fiduciary duties arising from the breach of the fringe

benefit provisions of the Agreements. With respect to Count III of this Complaint,

if there is no federal jurisdiction, the supplemental jurisdiction of this Court (28

U.S.C. §1367) is invoked, the claims in Count III being so related to the claim in

Counts I and II that the three counts form a part of the same case or controversy

under Article III of the United States Constitution.



                                          4
 Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18          PageID.5    Page 5 of 13




             6.      Venue of the United States District Court for the Eastern

District of Michigan, Southern Division, is appropriate pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), the district in which the Funds are

administered.

                                       COUNT I
                                      (SERVICES)
                Failure to Pay Fringe Benefit Contributions Pursuant to
                           Collective Bargaining Agreements

             7.      Plaintiffs hereby re-allege and incorporate each and every

allegation set forth in paragraphs 1 through 6 as if fully set forth herein.

             8.      Defendant SERVICES is bound by the Agreements, copies of

which are in Defendants’ possession.

             9.      Defendant SERVICES also is, and has been, bound by the

terms of the applicable trust agreements establishing Plaintiffs incorporated by

reference in the Agreements.

             10.     Under the terms of the Agreements, Defendant SERVICES was

and is obligated to make contributions for fringe benefits (e.g., medical coverage

for eligible participant employees and their families, pensions, vacation and

holiday pay, and annuity benefits) for, or with respect to work performed by, those

of its employees who were represented by the Operating Engineers Union, which


                                           5
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18          PageID.6   Page 6 of 13




contributions should have been paid directly to the Funds.

            11.    Defendant SERVICES has failed to pay fringe contributions for

certain work performed in the work months of January 2015, November 2015,

April 2016 and May 2016.

            12.    Defendant SERVICES has failed to pay the amounts due to the

Funds set forth above, has failed to submit contribution reports, and has failed to

pay contributions in a timely manner.

            13.    The amount of the indebtedness of Defendant SERVICES for

such fringe benefit contributions (including contractual late payment charges or

liquidated damages) for work performed from January 2015 through March 2018

is $7,016.35 and, although Defendant SERVICES has been requested to satisfy

such indebtedness, it has not paid any portion of that indebtedness.

            WHEREFORE, Plaintiffs pray that judgment be entered in their favor

and against Defendant SERVICES containing the following provisions:

            A.     Adjudicating that Defendant SERVICES entered into (or

adopted) collective bargaining agreements with the Operating Engineers Union

and that, pursuant to such collective bargaining agreements and applicable law,

Defendant SERVICES was obligated to make fringe benefit contributions to

Plaintiffs for, or with respect to work performed by, those of its employees who

were represented by the Operating Engineers Union;

                                         6
 Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18          PageID.7      Page 7 of 13




              B.    Adjudicating that Defendant SERVICES is contractually

obligated to Plaintiffs for the period from (at the latest) January 2015;

              C.    Ordering Defendant SERVICES to specifically perform all of

the fringe benefit provisions of the collective bargaining agreements which it

entered into with the Operating Engineers Union;

              D.    Awarding Plaintiffs $7,016.35, representing the estimated

unpaid audited indebtedness based on work performed from January 2015 through

March 2018, plus all costs, liquidated damages, interest, and attorneys’ fees

incurred in bringing and prosecuting this present action and all additional amounts

to which Plaintiffs are entitled pursuant to ERISA and Plaintiffs’ plan documents;

and

              E.    Granting Plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good

conscience.

                                   COUNT II
                         (SERVICES and ELIJAH WHITE)
                               Violation of ERISA


              14.   Plaintiffs hereby re-allege and incorporate each and every

allegation set forth in paragraphs 1 through 13 as if fully set forth herein.

              15.   Upon information and belief, Defendant ELIJAH WHITE is the


                                           7
 Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18      PageID.8   Page 8 of 13




president and a shareholder of Defendant SERVICES, and had control over the

operations of Defendant SERVICES, including receipt of payment on jobs and the

subsequent payment to Plaintiffs.

             16.    Upon information and belief, Defendant ELIJAH WHITE

received payment for the fringe benefit contributions accrued by the employees of

Defendant SERVICES, on each and every job upon which Defendant

SERVICES’s employees supplied labor.

             17.    Upon information and belief, Defendant ELIJAH WHITE

failed and refused to remit payment to Plaintiffs for fringe benefit contributions

accrued by the employees of Defendant SERVICES after payments were received

by Defendant SERVICES, and/or Defendant ELIJAH WHITE.

             18.    Upon information and belief, Defendant ELIJAH WHITE

misappropriated and/or misused said funds for his own benefit or other purposes

and not for the purpose of paying fringe benefit contributions accrued by the

employees of Defendant SERVICES.

             19.    Defendant ELIJAH WHITE is a fiduciary of Plaintiffs within

the meaning of ERISA, 29 U.S.C. §1002(21)(A), as a result of his exercise of

discretionary authority or control over unpaid fringe benefit contributions that

constitute assets of Plaintiffs.

             20.    Defendant ELIJAH WHITE breached his fiduciary duties to the

                                        8
 Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18        PageID.9   Page 9 of 13




Funds under ERISA 29 U.S.C. §1104(a)(1)(A), by electing to use money within

his authority or control for purposes other than paying required fringe benefit

contributions to Plaintiffs.

              21.   Defendant SERVICES and Defendant ELIJAH WHITE have

refused to make payment to Plaintiffs despite Plaintiffs’ demand to do so.

              22.   As a result of his breach of his fiduciary duties, Defendant

ELIJAH WHITE is individually responsible and liable for all sums received in

payment for fringe benefit contributions accrued by employees of Defendant

SERVICES, pursuant to ERISA, 29 U.S.C. §1109(a).

              WHEREFORE, Plaintiffs pray that judgment be entered in their favor

and against Defendants SERVICES and ELIJAH WHITE containing the following

provisions:

              A.    Adjudicating that Defendant SERVICES is bound to pay

contributions to Plaintiffs as alleged in this Complaint from (at the latest) January

2015;

              B.    Awarding Plaintiffs the amount of $7,016.35, representing the

estimated unpaid audited indebtedness based on work performed from January

2015 through March 2018, plus all costs, liquidated damages, interest, and

attorneys’ fees incurred in bringing and prosecuting this present action and all

additional amounts to which Plaintiffs are entitled pursuant to ERISA and

                                         9
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18         PageID.10    Page 10 of 13




Plaintiffs’ plan documents;

              C.    Entering judgment against Defendant ELIJAH WHITE,

individually, for violations of ERISA, in the amount of $7,016.35, plus all costs,

liquidated damages, interest, and attorneys’ fees incurred in bringing and

prosecuting this present action and all additional amounts to which Plaintiffs are

entitled pursuant to ERISA and Plaintiffs’ plan documents; and

              D.    Granting Plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good

conscience.

                                   COUNT III
                        (SERVICES and ELIJAH WHITE)
               Violation of the Michigan Building Contract Fund Act


              23.   Plaintiffs hereby re-allege and incorporate each and every

allegation set forth in paragraphs 1 through 22 as if fully set forth herein.

              24.   Upon information and belief, Defendant ELIJAH WHITE is the

president and a shareholder of Defendant SERVICES, and had control over the

operations of Defendant SERVICES, including receipt of payment on jobs and the

subsequent payment to Plaintiffs.

              25.   Upon information and belief, Defendant ELIJAH WHITE

received payment for the fringe benefit contributions accrued by the employees of


                                          10
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18     PageID.11    Page 11 of 13




Defendant SERVICES, on each and every job upon which Defendant

SERVICES’s employees supplied labor.

             26.      Pursuant to MCLA §§570.151, et seq., the Michigan Building

Contract Fund Act, a trust fund was created for Plaintiffs’ benefit in connection

with any money which Defendant SERVICES and/or Defendant ELIJAH WHITE

received.

             27.      Upon information and belief, Defendant ELIJAH WHITE

failed and refused to remit payment to Plaintiffs for fringe benefit contributions

accrued by the employees of Defendant SERVICES after payments were received

by Defendant SERVICES, and/or Defendant ELIJAH WHITE.

             28.      Upon information and belief, Defendant ELIJAH WHITE

misappropriated and/or misused said funds for his own benefit or other purposes

and not for the purpose of paying fringe benefit contributions accrued by the

employees of Defendant SERVICES.

             29.      The retention of monies received by Defendant ELIJAH

WHITE and Defendant ELIJAH WHITE’s failure to remit the same to Plaintiffs

are in violation of his fiduciary responsibilities imposed upon him pursuant to

MCLA §§570.151, et seq., and constitute a defalcation while acting in such

fiduciary capacity.

             30.      Defendant SERVICES and Defendant ELIJAH WHITE have

                                         11
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18       PageID.12    Page 12 of 13




refused to make payment to Plaintiffs despite Plaintiffs’ demand to do so.

              31.    As a result of his breach of his fiduciary duties, Defendant

ELIJAH WHITE is individually responsible and liable for all sums received in

payment for fringe benefit contributions accrued by employees of Defendant

SERVICES, pursuant to the Michigan Building Contract Fund Act, MCLA

§§570.151, et seq.

              WHEREFORE, Plaintiffs pray that judgment be entered in their favor

and against Defendants SERVICES and ELIJAH WHITE containing the following

provisions:

              A.     Adjudicating that Defendant SERVICES is bound to pay

contributions to Plaintiffs as alleged in this Complaint from (at the latest) January

2015;

              B.     Awarding Plaintiffs the amount of $7,016.35, representing the

estimated unpaid audited indebtedness based on work performed from January

2015 through March 2018, plus all costs, liquidated damages, interest, and

attorneys’ fees incurred in bringing and prosecuting this present action and all

additional amounts to which Plaintiffs are entitled pursuant to ERISA and

Plaintiffs’ plan documents; and

              C.     Entering judgment against ELIJAH WHITE, individually, for

violations of the Michigan Building Contract Fund Act and ERISA, in the amount

                                         12
Case 2:18-cv-13900-BAF-SDD ECF No. 1 filed 12/14/18       PageID.13    Page 13 of 13




of $7,016.35, plus all costs, liquidated damages, interest, and attorneys’ fees

incurred in bringing and prosecuting this present action and all additional amounts

to which Plaintiffs are entitled pursuant to ERISA and Plaintiffs’ plan documents;

and

              D.   Granting Plaintiffs any and all other relief (including injunctive

and equitable relief) to which they might be entitled in equity and good

conscience.


                                      Respectfully submitted,

                                      SACHS WALDMAN,
                                      PROFESSIONAL CORPORATION

                                      By:     Hope L. Calati
                                              HOPE L. CALATI (P54426)
                                              Attorneys for Plaintiffs
                                              1423 E. Twelve Mile Rd.
                                              Madison Heights, MI 48071
                                              (248) 658-0800
Dated: December 14, 2018                      hcalati@sachswaldman.com




                                         13
